Opinion issued April 16, 2009                                                                                     








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00819-CR
____________

MARVIN O’BRIEN PIERRE, Appellant

V.

THE STATE OF TEXAS, Appellee







On Appeal from the 176th District Court 
Harris County, Texas
Trial Court Cause No. 1052992



 
MEMORANDUM  OPINION
          Appellant, Marvin O’Brien Pierre, was convicted by a jury of the offense of
murder, and the jury assessed punishment at confinement for 24 years.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
          We therefore affirm the judgment of the trial court.
          We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).  Attorney Terrence Gaiser
must immediately send the notice required by Texas Rule of Appellate Procedure
6.5(c) and file a copy of that notice with the Clerk of this Court.
          Any pending motions are denied as moot.
 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).